                                            Case 4:20-cv-04798-JST Document 4 Filed 09/18/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GLENN JOHNSON,                                      Case No. 20-cv-04798-JST
                                                        Plaintiff,
                                   8
                                                                                             ORDER OF SERVICE
                                                 v.
                                   9

                                  10     I. PEREZ-PANTOJA,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at Correctional Training Facility – Central, in Soledad, California

                                  14   (“CTF”) has filed a pro se action pursuant to 42 U.S.C. § 1983 alleging that CTF correctional

                                  15   officer I. Perez-Pantoja violated his constitutional rights. His complaint (ECF No. 1) is now

                                  16   before the Court for review under 28 U.S.C. § 1915A.

                                  17                                               DISCUSSION

                                  18   A.     Standard of Review

                                  19          A federal court must conduct a preliminary screening in any case in which a prisoner seeks

                                  20   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                  21   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims

                                  22   that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek

                                  23   monetary relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1),

                                  24   (2). Pro se pleadings must, however, be liberally construed. See Balistreri v. Pacifica Police

                                  25   Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).

                                  26          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  27   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not

                                  28   necessary; the statement need only “‘give the defendant fair notice of what the . . . claim is and the
                                            Case 4:20-cv-04798-JST Document 4 Filed 09/18/20 Page 2 of 5




                                   1   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   2   Although in order to state a claim a complaint “does not need detailed factual allegations, . . . a

                                   3   plaintiff’s obligation to provide the grounds of his ‘entitle[ment] to relief’ requires more than

                                   4   labels and conclusions, and a formulaic recitation of the elements of a cause of action will not do. .

                                   5   . . Factual allegations must be enough to raise a right to relief above the speculative level.” Bell

                                   6   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                   7   proffer “enough facts to state a claim for relief that is plausible on its face.” Id. at 570.

                                   8           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:

                                   9   (1) that a right secured by the Constitution or laws of the United States was violated, and (2) that

                                  10   the alleged violation was committed by a person acting under the color of state law. See West v.

                                  11   Atkins, 487 U.S. 42, 48 (1988).

                                  12   B.      Complaint
Northern District of California
 United States District Court




                                  13           The complaint makes the following allegations. In March 2018, plaintiff filed a civil rights

                                  14   complaint against defendant Perez, in Case No. 3:18-cv-05421 JST, Johnson v. Perez-Pantoja

                                  15   (“Johnson I”). After the Court issued an order screening the complaint and ordering service on

                                  16   defendant Perez-Pantoja in Johnson I, defendant retaliated against plaintiff by filing a false rules

                                  17   violation report against plaintiff alleging that plaintiff refused to accept assigned housing and

                                  18   delayed a peace officer, and by searching plaintiff’s cell and destroying plaintiff’s personal

                                  19   property. Defendant repeatedly threatened plaintiff that he would not live comfortably in X-Wing

                                  20   Housing Unit because he had filed Johnson I. ECF No. 1 at 7. The complaint states a cognizable

                                  21   states a cognizable First Amendment retaliation claim against defendant Perez-Pantoja. Rhodes v.

                                  22   Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (“Within the prison context, a viable claim of

                                  23   First Amendment retaliation entails five basic elements: (1) An assertion that a state actor took

                                  24   some adverse action against an inmate (2) because of (3) that prisoner’s protected conduct, and

                                  25   that such action (4) chilled the inmate’s exercise of his First Amendment rights, and (5) the action

                                  26   did not reasonably advance a legitimate correctional goal.”) (footnote omitted).

                                  27                                              CONCLUSION

                                  28           For the foregoing reasons, the Court orders as follows.
                                                                                           2
                                           Case 4:20-cv-04798-JST Document 4 Filed 09/18/20 Page 3 of 5




                                   1          1.      Liberally construed, the complaint states a cognizable First Amendment claim and

                                   2   a cognizable First Amendment retaliation claim against defendant CTF officer I. Perez-Pantoja.

                                   3          2.      The Clerk shall issue summons and the United States Marshal shall serve, without

                                   4   prepayment of fees, a copy of the complaint (ECF No. 1), with all attachments thereto, and a copy

                                   5   of this order upon defendant I. Perez-Pantoja at Correctional Training Facility, Soledad

                                   6   Prison Road, Soledad CA 93960. A courtesy copy of the complaint with attachments and this

                                   7   order shall also be mailed to the California Attorney General’s Office.

                                   8          3.      In order to expedite the resolution of this case, the Court orders as follows:

                                   9                  a.     No later than 91 days from the date this order is filed, defendant must file

                                  10   and serve a motion for summary judgment or other dispositive motion. If defendant is of the

                                  11   opinion that this case cannot be resolved by summary judgment, defendant must so inform the

                                  12   Court prior to the date the motion is due. A motion for summary judgment also must be
Northern District of California
 United States District Court




                                  13   accompanied by a Rand notice so that plaintiff will have fair, timely, and adequate notice of what

                                  14   is required of him in order to oppose the motion. Woods v. Carey, 684 F.3d 934, 939 (9th Cir.

                                  15   2012) (notice requirement set out in Rand v. Rowland, 154 F.3d 952 (9th Cir. 1998), must be

                                  16   served concurrently with motion for summary judgment).1

                                  17                  b.     Plaintiff’s opposition to the summary judgment or other dispositive motion

                                  18   must be filed with the Court and served upon defendant no later than 28 days from the date the

                                  19   motion is filed. Plaintiff must bear in mind the notice and warning regarding summary judgment

                                  20   provided later in this order as he prepares his opposition to any motion for summary judgment.

                                  21                  c.     Defendant shall file a reply brief no later than 14 days after the date the

                                  22   opposition is filed. The motion shall be deemed submitted as of the date the reply brief is due. No

                                  23   hearing will be held on the motion.

                                  24

                                  25
                                       1
                                  26     If defendant asserts that plaintiff failed to exhaust his available administrative remedies as
                                       required by 42 U.S.C. § 1997e(a), defendant must raise such argument in a motion for summary
                                  27   judgment, pursuant to the Ninth Circuit’s opinion in Albino v. Baca, 747 F.3d 1162 (9th Cir. 2014)
                                       (en banc) (overruling Wyatt v. Terhune, 315 F.3d 1108, 1119 (9th Cir. 2003), which held that
                                  28   failure to exhaust available administrative remedies under the Prison Litigation Reform Act,
                                       should be raised by a defendant as an unenumerated Rule 12(b) motion).
                                                                                            3
                                           Case 4:20-cv-04798-JST Document 4 Filed 09/18/20 Page 4 of 5




                                   1          4.      Plaintiff is advised that a motion for summary judgment under Rule 56 of the

                                   2   Federal Rules of Civil Procedure will, if granted, end your case. Rule 56 tells you what you must

                                   3   do in order to oppose a motion for summary judgment. Generally, summary judgment must be

                                   4   granted when there is no genuine issue of material fact – that is, if there is no real dispute about

                                   5   any fact that would affect the result of your case, the party who asked for summary judgment is

                                   6   entitled to judgment as a matter of law, which will end your case. When a party you are suing

                                   7   makes a motion for summary judgment that is properly supported by declarations (or other sworn

                                   8   testimony), you cannot simply rely on what your complaint says. Instead, you must set out

                                   9   specific facts in declarations, depositions, answers to interrogatories, or authenticated documents,

                                  10   as provided in Rule 56(c), that contradict the facts shown in the defendant’s declarations and

                                  11   documents and show that there is a genuine issue of material fact for trial. If you do not submit

                                  12   your own evidence in opposition, summary judgment, if appropriate, may be entered against you.
Northern District of California
 United States District Court




                                  13   If summary judgment is granted, your case will be dismissed and there will be no trial. Rand v.

                                  14   Rowland, 154 F.3d 952, 962–63 (9th Cir. 1998) (en banc) (App. A). (The Rand notice above does

                                  15   not excuse defendants’ obligation to serve said notice again concurrently with a motion for

                                  16   summary judgment. Woods, 684 F.3d at 939).

                                  17          5.      All communications by plaintiff with the Court must be served on defendant’s

                                  18   counsel by mailing a true copy of the document to defendant’s counsel. The Court may disregard

                                  19   any document which a party files but fails to send a copy of to his opponent. Until defendant’s

                                  20   counsel has been designated, plaintiff may mail a true copy of the document directly to defendant,

                                  21   but once defendant is represented by counsel, all documents must be mailed to counsel rather than

                                  22   directly to defendans.

                                  23          6.      Discovery may be taken in accordance with the Federal Rules of Civil Procedure.

                                  24   No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16 is required

                                  25   before the parties may conduct discovery.

                                  26          7.      Plaintiff is responsible for prosecuting this case. Plaintiff must promptly keep the

                                  27   Court informed of any change of address and must comply with the Court’s orders in a timely

                                  28   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant
                                                                                          4
                                           Case 4:20-cv-04798-JST Document 4 Filed 09/18/20 Page 5 of 5




                                   1   to Federal Rule of Civil Procedure 41(b). Plaintiff must file a notice of change of address in every

                                   2   pending case every time he is moved to a new facility.

                                   3          8.      Any motion for an extension of time must be filed no later than the deadline sought

                                   4   to be extended and must be accompanied by a showing of good cause.

                                   5          9.      Plaintiff is cautioned that he must include the case name and case number for this

                                   6   case on any document he submits to the Court for consideration in this case.

                                   7          IT IS SO ORDERED.

                                   8   Dated: September 18, 2020
                                                                                       ______________________________________
                                   9
                                                                                                     JON S. TIGAR
                                  10                                                           United States District Judge

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        5
